                                                                                                    ON



                                                                                     JUL # ~ 2019



                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT pF CALIFORNIA
  UNITED STATES OF AMERICA,                                     cASE rruMBEx
                                                    PLAINTIFF
                                v.                                       2:18-cr-00358-RGK
  2)TIMOTHY PAUL THORNE
                                                                   ORDER OF TEMPORARY DETENTION
                                                                     PENDING HEARING PURSUANT
                                              DEFErrDArrr(S).           TO BAIL REFORM ACT


   Upon motion of the Court.                                     IT IS ORDERED that a Hearing re Detention
and Violation ofPretrial Supervision is set for July 17, 2019 at 2:00 p•m•, in Courtroom 850, Roybal Courthouse,
before the Honorable R. Gary Klausner.

     Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                             and produced for the hearing.
                        (Other custodial officer)




Dated:          July 12, 2019                                       ~/




                     ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                            Page 1 of 1
